Citation Nr: 0713403	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-42 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
in which the RO granted the veteran's claim for service 
connection for PTSD and awarded a 30 percent rating, 
effective January 23, 2004.  In July 2004, the veteran's 
representative filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2004.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

After the RO's January 2005 certification of the appeal to 
the Board, the appellant and his representative submitted 
additional evidence to the Board, duplicative of evidence 
already in the record, waiving initial RO consideration of 
the evidence. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 23, 2004, effective date of the grant 
of service connection, the veteran's PTSD has been 
manifested, primarily, by interrupted sleep, occasional 
nightmares, irritability, intermittent flashbacks, anxious 
mood, depression, and some impairment in concentration; these 
symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2004 letter issued the same day 
as the rating decision under appeal, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate his original claim for service 
connection for PTSD and his subsequent claim for increased 
rating for PTSD, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  The November 2004 SOC 
informed the appellant of the criteria for all higher ratings 
for PTSD, and reflects readjudication of the claim.  Hence, 
the appellant is not shown to be prejudiced by the timing of 
this VCAA-compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006);  see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

The Board notes that while the RO has not provided the 
appellant general notice regarding the assignment disability 
ratings or effective dates, on these facts, such omission is 
harmless.  Id.  Because the Board's decision herein denies 
the claim for a higher initial rating, no other disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service physician's 
questionnaires from Dr. M.E. in February 2004 and from Dr. 
R.H., correspondence from his spouse in June 2004 and March 
2005, a May 2004 VA examination report, outpatient treatment 
records from the New York Harbor Healthcare System between 
October 2003 and March 2005, and various statements from the 
veteran and his representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

A February 2004 questionnaire by M.E., M.D., attending 
psychiatrist at the VA mental health unit in Manhattan, 
reveals she had treated the veteran for four months.  She 
checked the yes box for three different summaries of the 
veteran's possible occupational and social impairment and 
only checked the no box for total occupational and social 
impairment.  She wrote that the veteran suffered from 
moderate to increasingly severe chronic PTSD and provided 
examples of the most prevalent symptoms under each of the 
different categories of possible occupational and social 
impairment.  For example, she wrote that the veteran 
experienced anxiety, nightmares, sleep impairment, depression 
and suspiciousness when checking that he met the conditions 
for occasional occupational and social impairment.  For the 
category occupational and social impairment with reduced 
reliability and productivity, Dr. M.E. wrote that the veteran 
experienced depression with anxiety which led to disturbance 
of motivation and avoidance of social events and that the 
veteran withdrew from his family.  For the category of 
deficient occupational and social impairment, Dr. M.E. stated 
the veteran had impaired impulse control in both the family 
and occupational setting and that stressful circumstances led 
to an increase in anger and road rage.  She opined that the 
veteran was not unemployable due to his PTSD.

From October 2003 to June 2004, the veteran was seen for 
weekly outpatient individual psychotherapy for PTSD by R.S., 
a psychology intern at the Manhattan VAMC.  He also was seen 
by R.H, M.D. at the Manhattan VAMC for group therapy between 
June 2004 and March 2005.  These records reflect Global 
Assessment of Functioning (GAF) scores for the veteran 
ranging between 55 and 60.

An October 2003 mental health clinic record reflects the 
veteran's initial evaluation by Dr. R.H., a VA clinical 
psychologist, who diagnosed the veteran with moderate to 
increasingly severe chronic PTSD.  It was noted the veteran 
was seen as an excellent case for individual psychotherapy 
with placement in a group soon after.

A November 2003 psychiatric evaluation by Dr. M.E. diagnosed 
the veteran with PTSD and noted his many strengths: long time 
employment and 33-year marriage, his devotion to his family, 
and his growing insight into his symptoms as he worked in 
psychotherapy.  She set the veteran's GAF score at 60.  She 
noted the veteran suffered from poor concentration.  It also 
was noted that he went to the gym daily.

A December 2003 VA mental health note contains R.S.'s 
observation that the veteran struggled with feelings of 
failure, inadequacy, isolation, anger, and irrational fears 
and worries since his return from Vietnam in 1967, but was 
only now beginning to realize and work through the deep 
connections between his psychological struggles over the 
years and the traumas he experienced during the war.

A February 2004 mental health note and a February 2005 record 
reflect the veteran's disclosure that he was involved in 
recent road rage incidents.

Another February 2004 mental health note reveals the 
veteran's disclosure about the difficulty he had receiving 
orders (even suggestions from his wife) and how little it 
took to incite his rage.

An April 2004 mental health note contains R.S.'s opinion that 
the veteran was doing well overall, but that his current 
circumstances were a balancing act providing many triggers 
that could intensify the veteran's fears and anxieties, and 
potentially set off his anger.  

A May 2004 VA mental health note reflects the veteran had a 
difficult time handling the changes and altered routines 
which arose as the result of his granddaughter's birth.

The veteran underwent a VA examination in May 2004.  
According to the examination report, the veteran complained 
of chronic psychiatric symptoms that began immediately 
following discharge from service.  These symptoms were 
described as frequent and severe in intensity over the 
previous few years due to the 9/11 terrorist attacks and 
media coverage of the war in Iraq.  According to the report, 
he was exposed to a high level of traumatic stress while 
serving in Vietnam, including: witnessing a fellow soldier 
step on a booby trap which exploded and blinded the soldier; 
experiencing survivor guilt after learning a friend died in a 
fire fight the day the veteran was discharged; and retrieving 
enemy dead in the A Shau Valley.  

The examination report includes a notation that the veteran 
worked full time for 25 years as a high school custodian.  He 
missed a few hours of work each week for individual 
psychotherapy sessions and estimated missing an additional 10 
to 15 days of work annually due to his PTSD symptoms.  He was 
married for 35 years and reported that his PTSD symptoms 
significantly impacted marital and family relationships.  
Verbal conflicts with his wife occasionally became physical 
when he pushed her.  He described distant relationships with 
his daughters and had difficulty showing emotion at the 
recent birth of his first grandchild.  He had few friends.  
The report states the veteran was socially isolated to avoid 
physical altercations due to his feelings of intense anger 
and a history of impulsive aggression.  He reported one 
physical altercation in the previous year and said he had not 
been physically aggressive with his wife in several months.  
He denied suicide attempts or alcohol abuse and admitted 
substance abuse from immediately after his return from 
Vietnam to about four years prior to the examination.  He was 
never hospitalized for psychiatric care.  

The examination report quoted his psychotherapist as 
asserting that the veteran's PTSD symptoms interfered with 
the smooth and satisfying functioning of his marriage, his 
relationship with his children, and his sense of efficiency 
at work.  

On examination, the veteran was oriented to three spheres.  
He denied hallucinations, but said that in the last several 
years he heard his name being called several times a week 
whether alone or with others by a voice he did not recognize.  
No impairment of communications or thought process was noted.  
Short term memory impairment was noted.  His speech was 
within normal limits.  The veteran reported obsessive 
thoughts regarding military combat experiences and said that 
he experienced symptoms of panic several times a week, 
including breathing difficulties, feelings of intense 
anxiety, dizziness, headaches, stomach aches and a need to 
escape from the situation.  He reported feelings of anxiety 
on a daily basis and feelings of sadness with episodes of 
crying several times a month.  Impaired impulse control was 
noted as well as improvement with therapy.  Moderate sleep 
impairment was noted with the veteran sleeping approximately 
five hours a night.  

The examiner noted that the veteran constantly felt unsafe.  
At night he walked through the house and around the outside 
to check security.  He kept lights on throughout the house at 
night because he felt especially vulnerable to danger when it 
was dark.  Some angry outbursts were characterized by yelling 
and punching windows.  He admitted that the slightest thing 
could set off his anger, such as someone cutting him off in 
the car or looking at him the wrong way.  Diagnosis was PTSD.  
The examiner opined that the veteran experienced frequent and 
severe symptoms of PTSD which negatively impacted his 
employability, his family role functioning, his physical 
health, his interpersonal relationships, and his recreational 
leisure pursuits.  The assigned GAF score was 55.

In June 2004, R.S. assigned a GAF score of 55 to the veteran 
in her last individual psychotherapy session with him.  She 
noted that he experienced a wide range of PTSD-related 
symptoms including nightmares and associated sleep 
disturbances, flashbacks, intrusive thoughts and images, 
claustrophobia, intense anger and a history of impulsive 
aggression, road rage, feelings of guilt, poor concentration 
and attention, panic attacks, fear of flying, social 
withdrawal, avoidance, isolation, crying spells, periods of 
sadness, exaggerated startle, hypervigilance, and a constant 
feeling of being unsafe.  R.S. also noted recurring 
nightmares at least once a week. 

June 2004 and March 2005 letters from the veteran's wife 
reveal her belief that the person she said good-bye to when 
he went to war never returned.  She said that the veteran was 
a physically and mentally changed man on his return to this 
country.  She noted terrible emotional swings, a terrible 
temper, and terrible nightmares during their married life.  
She also noted his lack of ambition and that his social 
skills grew worse through the years.  She said the veteran 
never would have pursued his claim with VA without her 
assistance and encouragement.

A December 2004 VA mental health record reveals the veteran 
had changed his job after 28 years and that he ascribed that 
change in employment to the direct positive impact of being 
in therapy for his PTSD.

An undated questionnaire by Dr. R.H. reveals that the 
physician had treated the veteran for three years and that he 
considered that the veteran experienced occupational and 
social impairment with occasional decrease in work efficiency 
with intermittent periods of inability to perform 
occupational tasks due to his anger, poor sleep, anxiety 
(weekly), and mood shifts.

III.  Initial Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under Diagnostic Code (DC) 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38  C.F.R. 
§ 4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), contains a Global Assessment of Functioning (GAF) scale.   
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a) (2006). 

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the January 23, 2004 effective date of the grant of 
service connection, the veteran's psychiatric symptoms have 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by anxiety, 
depression, sleep disturbances, occasional nightmares, 
flashbacks, and impaired concentration.  These symptoms are 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), the level of impairment 
contemplated in the assigned 30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that with the exception of panic 
attacks more than once per week, the veteran has not been 
found to have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or other 
symptoms that are characteristic of a 50 percent rating.  The 
veteran has some documented symptoms of impaired impulse 
control, anxiety, anxious mood, depression, impaired 
concentration, and difficulty in interpersonal relationships, 
although these have not been shown to limit his ability to 
function independently on a daily basis.  Additionally, VA 
outpatient treatment records dated from 2003 to 2005 show 
that the veteran was able to maintain a family relationship 
with his wife and children, had goal-directed thought 
processes, and reported improvement in interpersonal 
relationships, even regarding the birth of his first 
grandchild.  In addition, the evidence of record in the 
claims file points to the ability of the veteran to engage in 
and maintain employment.  

Thus, while the  medical evidence indicates that the 
veteran's PTSD has resulted in some of the symptoms listed 
among those included in the criteria for the 50 percent and 
70 percent ratings, his overall symptoms, and level of 
impairment due to service-connected psychiatric disability, 
have been more consistent with the criteria for the 30 
percent rating.

The Board also points out that none of the GAF scores 
assigned since January 23, 2004, alone, provides a basis for 
assignment of any higher disability rating for the veteran's 
PTSD.  VA outpatient mental health records dated between 
January 2004 and March 2005 reflect various assigned GAF 
scores between 55 and 60.  The May 2004 VA examiner assigned 
a GAF score of 55.  According to the DSM-IV, GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In this case, 
the assigned GAF scores between 55 and 60 are consistent with 
the assignment of no more than the initial 30 percent rating 
assigned.  

Moreover, while, in a February 2004 questionnaire, Dr. M.E., 
characterized the veteran's PTSD as "moderate to 
increasingly severe", such assessment does not change the 
fact that, to date, the actual symptomatology shown is 
consistent with initial 30 percent rating assigned, as is the 
GAF of 56 assigned by Dr. M.E. in the same questionnaire.

In short, the Board finds that the veteran's service-
connected psychiatric symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R.  § 4.7 (2006).  As the 
criteria for the next higher, 50 percent rating has not been 
met, it follows that the criteria for an even higher rating 
(70 or 100 percent) likewise have not been met  

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating represents the maximum rating 
assignable since the effective date of the grant of service 
connection for the veteran's PTSD.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for a higher rating for 
PTSD, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


